Citation Nr: 1736300	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO. 14-40 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a heart disorder. 

2. Whether new and material evidence has been received to reopen a claim for service connection for a lumbar spine disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel



INTRODUCTION

The Veteran served on active duty from March 1960 to March 1963. 

This matter comes before the Board of Veterans' Appeals (Board) from September 2010 and September 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

Additional evidence, notably additional VA and private treatment records, was uploaded into the electronic record after the October 2014 statement of the case without consideration by the agency of original jurisdiction (AOJ). See 38 C.F.R. § 20.1304 (2017). The additional evidence is not pertinent to the claims adjudicated herein (any relevant information is cumulative). Thus, there is no need to remand for consideration in the first instance. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. A Board decision issued in October 1991 denied the application to reopen the claim for service connection for a heart disorder; in a decision issued in December 1993, the Court of Veterans Appeals affirmed the Board's decision. The evidence added to the record subsequent to the October 1991 Board decision is cumulative of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.
 
2. A Board decision issued in January 1976 denied the claim for service connection for a back disorder. The evidence added to the record subsequent to the January 1976 Board decision is cumulative of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1. New and material evidence to reopen the claim of entitlement to service connection for a heart disorder has not been presented. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

2. New and material evidence to reopen the claim of entitlement to service connection for a lumbar spine disorder has not been presented. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

The record reflects that the duty to assist has been satisfied. The available service medical records, VA treatment records, and post-service medical evidence identified by the Veteran have been obtained. Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. The Veteran was not provided a VA examination in response to the claim to reopen for a heart disorder. VA has no obligation to provide an examination or obtain an opinion in response to a claim to reopen if new and material evidence has not been presented. See 38 C.F.R. § 3.159(c)(4). Accordingly, the Board will address the merits of the claim.

II. New and Material Evidence

A. Legal Criteria

Generally, a claim that has been denied in an unappealed decision may not be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014). An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App. 110 (2010). See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them. See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

B. Factual Background and Analysis

An application to reopen a claim of service connection for a heart disorder was denied by the Board in an October 1991 decision. The Board determined the new evidence, which included an opinion from an independent medical expert and excerpts from medical treatises, was not material because it did not show a link between a diagnosed disorder and service, including the reported in-service scarlet fever. This decision was affirmed on appeal to the CAVC. The Veteran did not request VCAA readjudication of the claim within two years of the enactment of the VCAA. See VCAA, Pub. L. No. 106-475, § 7(b). As a result, the Board's decision is final. 38 U.S.C.A. §§ 7252 , 7266; 38 C.F.R. § 20.1100. The evidence added to the record after the October 1991 Board decision includes medical records and statements from the Veteran. The evidence added to the record is cumulative of previously considered evidence, which already revealed the existence of heart disorders and the Veteran's contention that it was related to in-service scarlet fever. The evidence submitted since the last unappealed denial is cumulative of the evidence previously of record and does not relate to an unestablished fact necessary to substantiate the claim or raise a possibility of substantiating the claim. The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless. Shade, 24 Vet. App. at 110. Thus, reopening of the claim is not warranted. 

Service connection for a lumbar spine disorder was denied by the Board in January 1976 because the evidence did not suggest that a diagnosed back disorder was incurred in or otherwise related to service. In its decision, the Board considered the Veteran's histories of in-service injury, symptoms since the in-service injury, and a medical opinion that the "possibility" that the lumbar spine disorder was related to the in-service injury was "reasonable." The Board determined that any in-service injury was only acute and transitory and that a chronic low back disorder did not begin during service. The Board's decision became final. 38 U.S.C.A. §§ 7252, 7266; 38 C.F.R. § 20.1100. The evidence added to the record after the January 1976 decision includes medical records and statements from the Veteran. The evidence added to the record is cumulative of previously considered evidence, which already revealed the Veteran's history of in-service injury and the existence of a current disorder. The evidence submitted since the last unappealed denial is cumulative of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim and raise a possibility of substantiating the claim. The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless. Shade, 24 Vet. App. at 110. Thus, reopening of the claim is not warranted.  


ORDER

As new and material evidence has not been received, reopening of the claim for service connection for a heart disorder is denied.

As new and material evidence has not been received, reopening of the claim for service connection for a lumbar spine disorder is denied.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


